DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 7/7/2022 has been entered and fully considered. Claims 1-25 are pending. Claim 1 is amended. Claims 20-25 are withdrawn. No new matter is added. 


Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
Applicant argues that “according to the Modulus Procedure” has been left in the claims. Applicant notes that “Modulus Procedure” has been defined in the instant specification and, as such, the definition isn’t required in the claims. 
Examiner agrees. It is clear from the instant specification that “Modulus Procedure” has been defined and is therefore not indefinite. 
Applicant argues that according to the pending rejection, KAFI disclosed sized fibers in tow form with a sizing comprising a polymer, the polymer may be Aquazol 5, 50, 200, 500. The Patent Office then argues that the Aquazol polymers are the same as in instant table 1 and 2(a) and concludes that the claimed moduli are present in the sizing of KAFI. However, the results shown in Table 7A, sizing S-3 failed, while some plasticized versions passed and others did not. Applicants submit that while the unplasiticized polymers mentioned in KAFI may appear as samples S-1 to S-4 of Tables 1 and 2A, the Office has failed to show that these materials has the claimed first and second moduli. 
Examiner respectfully disagrees. First, Table 7A does not appear to show a Pass/Fail for sample 1. This data appears to be missing. Secondly, Sample 1 in Table 8 shows the moduli for S-3, which is the non-plasticized water-based sizing S-3 in Table 2A. As seen in table 8, Example 1 has a modulus, according to the Modulus Procedure, of 3.5E+8 Pa (which equates to 350 MPa) at 25 C, a modulus of 480,000 Pa at 100 C and a modulus of 84,000 Pa at 135 C. Thus, S-3 (e.g. Aquazol 200, with deionized water). Thus, the Aquazol 200 in deionized water in KAFI is the same composition as that listed as Sample 1 in Table 8 and has a first modulus of 350 Mpa at 25 C and a second modulus of 100,000 Pa somewhere between the temperatures of 100 and 135 C, as indicated in Table 8. 
Examiner further notes that KAFI further discloses that the amount of sizing in the sizing composition is about 0.01 to 40 wt% with the remaining being water (Paragraphs [0019] and [0020]). This also overlaps with the ratio of Aquazol 200 and water for S-3 in Table 2A. Thus, sample S-3 appears to be the same sizing composition disclosed by KAFI, which also has the same properties claimed, as noted in instant Table 7A, for sample 1. 
Applicant argues that replacing carbon fibers with ceramic fibers is contrary to the teachings and express purpose of KAFI. KAFI is directed towards a method of sizing carbon fibers. Thus, any advantage is applicable to carbon fibers, not ceramic fibers. 
Examiner agrees. VISSER et al. is no longer being cited for teaching the claimed ceramic fibers. The rejection is being reopened. 
Applicant argues that although KAFI mentions plasticizers in a list of optional components, the Office has failed to show how the mere addition of a plasticizer would result in the claimed moduli properties. 
This will be addressed in this Official Correspondence. 
Applicant argues that AHMED  appears to be non-analogous art. The present application and Visser relate to ceramic fibers, and both disclose sizings for such fibers. Similarly, KAFI relates to carbon fibers and a sizing for such. AHMED is not directed to sizing and is appropriate for humidity resistance. As such, it would not be water soluble. 
Examiner agrees. AHMED is no longer being cited. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the Modulus Procedure" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Modulus Procedure has been defined in the instant specification, but has not been referenced previously in the claim. Thus, reciting “the” Modulus Procedure is indefinite for lacking antecedent basis. By reciting “a” Modulus Procedure it is clear that the defined Modulus Procedure is being referred to while overcome the antecedent basis issues. 
Claims 2-19 are rejected for depending from claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

____________________________________________________________________
Claims 1, 3, 5, 6, 8, 9, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAFI (WO 2016/193927) in view of BRITANNICA ONLINE ENCYCLOPEDIA (Ceramic Composition and Properties).
With respect to claim 1, KAFI discloses sized carbon fibers in tow form  (Abstract; Paragraphs [0006], [0024]). The sizing comprising a polymer covering (Paragraph [0026]) the tow (Paragraphs [0025], [0006]) the polymer may be poly(2-ethyl-2-oxazoline) dissolved in water (Paragraphs [0011], [0014]-[0017]). The polymer may be Aquazol 5, 50, 200, or 500 (Paragraphs [0039]-[0045]) mixed with water, which is the same as in instant Table 1 and 2a (Paragraphs [0034], [0035]). 
Example 1 has a modulus, according to the Modulus Procedure, of 3.5E+8 Pa (which equates to 350 MPa) at 25 C, a modulus of 480,000 Pa at 100 C and a modulus of 84,000 Pa at 135 C. Thus, S-3 (e.g. Aquazol 200, with deionized water) appears to be the same composition as the Aquazol 200 in deionized water in KAFI as that listed as Sample 1 in Table 8 and has a first modulus of 350 Mpa at 25 C and a second modulus of 100,000 Pa somewhere between the temperatures of 100 and 135 C, as indicated in Table 8. 
Examiner further notes that KAFI further discloses that the amount of sizing in the sizing composition is about 0.01 to 40 wt% with the remaining being water (Paragraphs [0019] and [0020]). This also overlaps with the ratio of Aquazol 200 and water for S-3 in Table 2A. Thus, sample S-3 appears to be the same sizing composition disclosed by KAFI, which also has the same properties claimed, as noted in instant Table 7A, for sample 1. 
The courts have generally held that products of identical chemical composition cannot have mutually exclusive properties. See, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01. If the prior art teaches the identical chemical structure, the properties applicant claims are necessarily present. Thus, the claimed first and second modulus of the claimed sizing are necessarily present in the sizing of KAFI. 
KAFI discloses that the carbon fibers include graphite fibers (Paragraph [0024]). While KAFI doesn’t explicitly list this as a ceramic material, BRITANNICA ONLINE ENCYCLOPEDIA discloses that graphite, which is a form of carbon, is considered to be a ceramic (Page 1, last paragraph). Thus, one of ordinary skill in the art, prior to the effective filing date of the claimed invention, would have considered using graphite, as opposed to the other forms of carbon, as a matter of it being an obvious variant, alternate expedient compound for the fibers of KAFI.
 The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). MPEP 2144.07
With respect to claim 3, KAFI disclose that the sizing is soluble in water (Paragraphs [0016] and [0017]). 
With respect to claims 5 and 6, As seen in instant table 8, Example 1 has a modulus, according to the Modulus Procedure, of 3.5E+8 Pa (which equates to 350 MPa) at 25 C, a modulus of 480,000 Pa at 100 C and a modulus of 84,000 Pa at 135 C. Thus, S-3 (e.g. Aquazol 200, with deionized water) appears to be the same composition as the Aquazol 200 in deionized water in KAFI as that listed as Sample 1 in Table 8 and has a first modulus of 350 Mpa at 25 C and a second modulus of 100,000 Pa somewhere between the temperatures of 100 and 135 C, as indicated in Table 8. 
Examiner further notes that KAFI further discloses that the amount of sizing in the sizing composition is about 0.01 to 40 wt% with the remaining being water (Paragraphs [0019] and [0020]). This also overlaps with the ratio of Aquazol 200 and water for S-3 in Table 2A. Thus, sample S-3 appears to be the same sizing composition disclosed by KAFI, which also has the same properties claimed, as noted in instant Table 7A, for sample 1. 
With respect to claims 8 and 9. As seen in instant table 8, Example 1 has a modulus, according to the Modulus Procedure, of 3.5E+8 Pa (which equates to 350 MPa) at 25 C, a modulus of 480,000 Pa at 100 C and a modulus of 84,000 Pa at 135 C. Thus, S-3 (e.g. Aquazol 200, with deionized water) appears to be the same composition as the Aquazol 200 in deionized water in KAFI as that listed as Sample 1 in Table 8 and has a first modulus of 350 Mpa at 25 C and a second modulus of 100,000 Pa somewhere between the temperatures of 100 and 135 C, as indicated in Table 8. 
Examiner further notes that KAFI further discloses that the amount of sizing in the sizing composition is about 0.01 to 40 wt% with the remaining being water (Paragraphs [0019] and [0020]). This also overlaps with the ratio of Aquazol 200 and water for S-3 in Table 2A. Thus, sample S-3 appears to be the same sizing composition disclosed by KAFI, which also has the same properties claimed, as noted in instant Table 7A, for sample 1. 

With respect to claim 12, KAFI discloses that the sizing composition comprises poly(2-ethyl-2-oxazoline) dissolved in water (Paragraphs [0011], [0014]-[0017]). 
With respect to claim 17, KAFI discloses that the sizing comprises a plasticizer (Paragraph [0021]) in an amount of 0.1 to 5 wt%. As seen in instant table 8, and samples 1 and 11, the addition of a plasticizer lowers the first and second modulus, while still being in the claimed ranges for the claimed moduli. 

______________________________________________________________________________
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAFI (WO 2016/193927) in view of BRITANNICA ONLINE ENCYCLOPEDIA (Ceramic Composition and Properties) as applied to claims 1, 3, 5, 6, 8, 9 and 12above, and further in view of WAICUKAUSKI et al. (US 2010/0260998).
With respect to claim 4, modified KAFI does not explicitly disclose that the tow of fibers is a spread tow. WAICUKAUSKI et al. discloses that the fiber tow is spread to expose the individual fibers (Paragraph [0050]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to spread the fibers of the tow of modified KAFI, as taught by WAICUKAUSKI et al. so that the individual fibers can be exposed to the sizing. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAFI (WO 2016/193927) in view of BRITANNICA ONLINE ENCYCLOPEDIA (Ceramic Composition and Properties) as applied to claims 1, 3, 5, 6, 8, 9, 12 and 17 above, and further in view of VISSER et al. (US 2007/0178304).
With respect to claim 2, modified KAFI discloses that the fibers are non-oxide ceramic (See BRITANNICA ONLINE ENCYCLOPEDIA, above). Modified KAFI does not explicitly disclose that the ceramic comprises alpha alumina. VISSER et al. discloses that the fibers are alpha-alumina (Paragraph [0010]). It would have been obvious to use alpha alumina fibers for the ceramic fibers of modified KAFI, as taught by VISSER et al. in order to provide the disclosed tensile strength. 



Allowable Subject Matter
Claims 7, 10, 11, 13-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as addressing any indefinite issues. 
The limitations of these claims are not present in the cited art. The properties claimed are not necessarily present in the materials of the cited art without first having the exact materials in the disclosed amounts (See instant Table 8, for instance). Moreover, the claimed materials are not necessarily present in an amount that would necessarily provide the claimed properties of claim 1, per se. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745